[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________                  FILED
                                                     U.S. COURT OF APPEALS
                           No. 10-13876                ELEVENTH CIRCUIT
                       Non-Argument Calendar               JUNE 17, 2011
                     ________________________               JOHN LEY
                                                             CLERK
                D.C. Docket No. 1:05-cr-00013-CB-C-1

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                 versus

EDGAR SEGURA OCORO,
a.k.a. Eddie,
a.k.a. El Calvo,
a.k.a. Cisco,

                                                   Defendant-Appellant.

                    __________________________

              Appeal from the United States District Court
                 for the Southern District of Alabama
                    _________________________

                          (June 17, 2011)

Before EDMONDSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Barry Parker, appointed counsel for Edgar Segura Ocoro in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ocoro’s convictions and

sentences are AFFIRMED.




                                         2